UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 AMENDMENT NO. 1 TO SCHEDULE 14C (RULE 14c-101) INFORMATION REQUIRED IN INFORMATION STATEMENT Information Statement Pursuant to Section 14(c) of the Securities Exchange Act of 1934 Check the appropriate box: x Preliminary Information Statement o Confidential, For Use of the Commission only o Definitive Information Statement (as permitted by Rule 14c-5(d)(2)) XERTECH INC. (Name of Registrant as Specified in Its Charter) Payment of Filing Fee (Check the appropriate box): x No Fee Required o Fee computed on table below per Exchange Act Rules 14c-5(g) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: o Fee paid previously with preliminary materials: o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. Amount previously paid: Form, Schedule or Registration Statement No.: Filing party: Date filed: XERTECH INC. INFORMATION STATEMENT To the Holders of Our Voting Stock: The purpose of this Information Statement is to notify you that on September 24, 2010, the holders of shares of our common stock representing a majority of the voting power of Xertech Inc., a Nevada corporation (the “Company”), and the holders of shares of common stock representing a majority of the disinterested voting power of the Company, have adopted by written consent, in lieu of an annual or special meeting of the stockholders, the following actions (collectively, the “Corporate Actions”): 1. The election of one (1) member to our board of directors, to serve for the term for which he is elected and qualified or until his earlier resignation, removal from office or death; and 2. The unwinding, rescission and cancellation of that certain Share Exchange Agreement (the “Exchange Agreement”) by and among the Company, Sportwall International, Inc., a Delaware corporation (“Sportwall”) and certain stockholders of Sportwall, dated June 26, 2009 (the “Unwinding”). Pursuant to Rule 14c-2 under the Securities Exchange Act of 1934, the Corporate Actions shall be taken on or about , 2010, twenty (20) days after the mailing of this information statement.Only voting stockholders of record at the close of business on September 24, 2010, are being given notice of the Corporate Actions to be taken pursuant to the written consent (the “Record Date”) and such notice is being given solely for the purpose of informing them of the Corporate Actions before they take effect.The details of the Corporate Actions to be taken pursuant to the written consent are set forth in the accompanying information statement. The cost of furnishing this information statement will be borne by us.We will mail this information statement to the registered stockholders and certain beneficial stockholders where requested by brokerage houses, nominees, custodians, fiduciaries and other like parties. The complete mailing address of the Company’s principal executive office is Xertech Inc., 5776-D Lindero Canyon Road #372, Westlake Village, CA 91362, and the Company’s phone number is (800) 695-5056 . THIS IS NOT A NOTICE OF A SPECIAL OR ANNUAL MEETING OF THE STOCKHOLDERS AND NO STOCKHOLDER MEETING WILL BE HELD TO CONSIDER ANY MATTER WHICH IS DESCRIBED HEREIN. WE ARE NOT ASKING YOU FOR A PROXY AND YOU ARE REQUESTED NOT TO SEND US A PROXY. THIS NOTICE IS FOR INFORMATION PURPOSES ONLY. By Order of the Board of Directors, /s/ Catherine Lamberti Catherine Lamberti Chief Executive Officer Xertech Inc. 5776-D Lindero Canyon Road #372 Westlake Village, CA 91362 (800) 695-5056 -1- GENERAL INFORMATION This Information Statement has been filed with the Securities and Exchange Commission (the “SEC”) and is being furnished to the holders of the outstanding shares of common stock of Xertech Inc., a Nevada corporation (the “Company”).As required by the Securities Exchange Act of 1934 (the “Exchange Act”), this Information Statement is being furnished to provide you with notice that a majority of our stockholders and a majority of the disinterested stockholders have, by written consent dated September 24, 2010, approved of the Corporate Actions,.This Information Statement will be mailed on or about October , 2010, to those persons who were stockholders of the Company as of the close of business on September 24, 2010 (the “Record Date”).The Corporate Actions are expected to become effective on or about , 2010 (the “Effective Date”). PLEASE NOTE THAT THIS IS NOT A REQUEST FOR YOUR VOTE OR A PROXY STATEMENT, BUT RATHER AN INFORMATION STATEMENT DESIGNED TO INFORM YOU OF THE CORPORATE ACTIONS APPROVED BY THE MAJORITY OF OUR STOCKHOLDERS. Under Section 78.320 of theNevada Revised Statutes and our Bylaws, any action that can be taken at an annual or special meeting of the stockholders may be taken without a meeting, without prior notice and without a vote, if the holders of outstanding stock having not less than the minimum number of votes that would be necessary to authorize or take such action at a meeting at which all shares entitled to vote thereon were present and voted to consent to such action in writing.The election of directors requires the affirmative vote or written consent of a majority of the issued and outstanding shares of our common stock (“Common Stock”) and the Unwinding does not require a vote of the stockholders.Although stockholder approval is not required for the approval of the Unwinding, our board of directors considers it desirable for the stockholders to pass upon the Unwinding Our board of directors approved the Unwinding effective September 14, 2010, and fixed September 24, 2010, as the Record Date for determining the stockholders entitled to give written consent to the Corporate Actions. As of the Record Date, the stockholders who voted for the Corporate Actions held an aggregate of 13,695,585 shares, or approximately 64.77%, of our outstanding Common Stock.There were 21,144,052 shares of Common Stock issued and outstanding as of the Record Date. Based on action taken by our board of directors and the foregoing vote of our stockholders, we have obtained all necessary corporate approvals in connection with the Corporate Actions.We are not seeking written consent from any other stockholders, and our other stockholders will not be given an opportunity to vote with respect to the Corporate Actions described in this Information Statement.This Information Statement is furnished solely for the purposes of advising our stockholders of the actions taken by written consent and giving stockholders notice of such actions taken as required by the Exchange Act. We will pay all costs associated with the distribution of this Information Statement, including the costs of printing and mailing.We will request brokerage houses, nominees, custodians, fiduciaries and other like parties to forward this Information Statement to the beneficial owners of the Common Stock held of record by them.In addition, we will only deliver one Information Statement to multiple security holders sharing an address, unless we have received contrary instructions from one or more of the security holders.Also, we will promptly deliver a separate copy of this Information Statement and future stockholder communication documents to any security holder at a shared address to which a single copy of this Information Statement was delivered, or deliver a single copy of this Information Statement and future stockholder communication documents to any security holder or holders sharing an address to which multiple copies are now delivered, upon written request to us at our address noted herein.Security holders may also address future requests regarding delivery of Information Statements by contacting us at the address noted herein.Our address and phone number for purposes of such notices is: Xertech Inc., 5776-D Lindero Canyon Road #372, Westlake Village, CA 91362, and the Company’s phone number is (800) 695-5056. . -2- CORPORATE ACTION #1: SPECIAL ELECTION OF DIRECTORS Our Bylaws provide that holders of at least a majority of our issued and outstanding Common Stock may elect directors to hold office for the term for which he is elected and qualified or until his earlier resignation, removal from office or death.By written consent dated September 24, 2010, the holders of a majority of the shares of our Common Stock, representing a majority of the voting power of the Company, approved the election of the individual below to serve as a member of our board of directors.Such individual’s election will become effective 20 days after the mailing of this Information Statement to our stockholders as of the Record Date.In the event the election of the directors identified below becomes effective20 days after mailing of this Information Statement, then immediately after the Effective Date our board of directors will consist of two members.Notwithstanding the foregoing, we anticipate that Ms. Lamberti shall resign from her position as our Chief Executive Officer and a member of our board of directors, and a new slate of officers shall be appointed by the new board of directors to lead the Company such that after the Effective Date, our board of directors will be comprised of one director Name Age Position Alex Lucas 70 Director Alex Lucas, age 70, started his career in Los Angeles in 1972, producing a motion picture starring Richard Burton and Elizabeth Taylor.Mr. Lucas developed Television movies and mini-series for C.B.S. television and produced the Mike Hammer movie of the week which went on to be a series on C.B.S.During the early 1980s, Mr. Lucas worked for Glen Larson Productions at 20th Century Fox.In 1984, Mr. Lucas went to Wall Street and joined underwriter, Muller and Co.In 1990, Mr. Lucas moved to Africa, where he assisted in the opening of Crane Bank in Uganda.From 2003 through 2004 Mr. Lucas was Managing Director of Habib Investments in Uganda, and in 2005 Mr. Lucas managed Dolphin Suites Hotel/Restaurant in Kampala, Uganda.From 2006 to the present Mr. Lucas has been living and working in New York where he currently works for European Investment Group which seeks small private companies to be acquired by public companies.In addition Mr. Lucas has handled several mergers and has been involved in public relations for a number of other clients. Involvement in Certain Legal Proceedings No executive officer or director has been involved in the last ten years in any of the following: · Any bankruptcy petition filed by or against any business or property of such person, or of which such person was a general partner or executive officer either at the time of the bankruptcy or within two years prior to that time; · Any conviction in a criminal proceeding or being subject to a pending criminal proceeding (excluding traffic violations and other minor offenses); · Being subject to any order, judgment, or decree, not subsequently reversed, suspended or vacated, of any court of competent jurisdiction, permanently or temporarily enjoining, barring, suspending or otherwise limiting his involvement in any type of business, securities or banking activities; · Being found by a court of competent jurisdiction (in a civil action), the SEC or the Commodity Futures Trading Commission to have violated a federal or state securities or commodities law, and the judgment has not been reversed, suspended, or vacated; · Being the subject of or a party to any judicial or administrative order, judgment, decree or finding, not subsequently reversed, suspended or vacated relating to an alleged violation of any federal or state securities or commodities law or regulation, or any law or regulation respecting financial institutions or insurance companies, including but not limited to, a temporary or permanent injunction, order of disgorgement or restitution, civil money penalty or temporary or permanent cease-and-desist order, or removal or prohibition order, or any law or regulation prohibiting mail, fraud, wire fraud or fraud in connection with any business entity; or · Being the subject of or a party to any sanction or order, not subsequently reversed, suspended or vacated, of any self-regulatory organization (as defined in Section 3(a)(26) of the Exchange Act, any registered entity (as defined in Section 1(a)(29) of the Commodity Exchange Act), or any equivalent exchange, association, entity or organization that has disciplinary authority over its members or persons associated with a member. -3- CORPORATE GOVERNANCE Catherine Lamberti serves as the sole director on our board of directors.Janet Caminite resigned from our board of directors effective May 17, 2010, and Ursula Lamberti and Diego Jacobson resigned from our board of directors effective June 23, 2010.Shortly after the Effective Date, we anticipate that Ms. Lamberti shall resign from her position as our Chief Executive Officer and a member of our board of directors, and a new slate of officers shall be appointed by the new board of directors to lead the Company.After the Effective Date, we anticipate that our board of directors will be comprised of one director.Each director will be elected annually at our annual meeting of stockholders.All board action requires the approval of a majority of the directors in attendance at a meeting at which a quorum is present.We may increase the size of our board of directors as we deem necessary to accommodate the growth of our business. Board Meetings Our board of directors held approximately nine meetings during the Company's last full fiscal year ended June 30, 2010, and each director participated in at least 90% of those meetings.Although we do not have a formal policy regarding attendance by members of the board of directors at the Company’s annual meeting of stockholders, we encourage each director to attend.Because we did not hold an annual meeting of the stockholders during the fiscal year ended June 30, 2010, no director attended the prior year's annual meeting of the stockholders. Independent Directors As of the date hereof, we have not adopted a standard of independence nor do we have a policy with respect to independence requirements for our board members or that a majority of our board be comprised of “independent directors.”As of the date hereof, none of our directors would qualify as “independent” under standards of independence set forth by a national securities exchange or an inter-dealer quotation system Board Leadership Structure and Risk Oversight Currently, the sole member of our board of directors is Catherine Lamberti, our principal executive officer.Shortly after the effectiveness of the Corporate Actions, we anticipate that Ms. Lamberti shall resign from her position as our Chief Executive Officer and a member of our board of directors, and a new slate of officers shall be appointed by the board of directors to lead the Company.We have not yet designated a lead independent director, nor have we specified the role that the lead independent director will play in the leadership of the board of directors.We anticipate that the board of directors will establish a leadership structure that is appropriate given the specific characteristics and circumstances of the Company.The board of directors has not yet established its role in the risk oversight of the Company, such as how the board of directors will administer its oversight function, nor has it determined the effect that this rick oversight function will have on the board of directors’ leadership structure.However, after the actions contemplated by this Information Statement are effective, then the board of directors intends to establish its role in the risk oversight of the Company. Board Committees Due to our limited resources, we do not currently have standing audit, nominating or compensation committees of the board of directors, or any committee performing similar functions.Our board of directors performs the functions of audit, nominating and compensation committees.We have not yet established any policies, processes and procedures for the consideration of executive and director compensation or any director candidates recommended by security holders.We anticipate that we will establish and adopt such processes, procedures and policies in the future after we secure sufficient resources and form our Compensation Committee and Nominating Committee. As of the date of this prospectus, no member of our board of directors qualifies as an “audit committee financial expert” as defined in Item 407(d)(5) of Regulation S-K promulgated under the Securities Act.Since our board of directors currently consists of one member, we do not believe that establishing separate audit, nominating or compensation committees are necessary for effective governance. Family Relationships There are no family relationships among our directors or executive officers. -4- Arrangements There are no arrangements or understandings between an executive officer, director or nominee and any other person pursuant to which he was or is to be selected as an executive officer or director. Stockholder Communications Stockholders who wish to communicate with any or all members of the board of directors may write to them in care of the Corporate Secretary, Xertech Inc., 5776-D Lindero Canyon Road #372, Westlake Village, CA 91362.All such communications which raise issues of significant interest to all stockholders generally, as determined by the Company in consultation with counsel when appropriate, will be referred to the appropriate director or directors as specified in the communication. Director Compensation Directors are entitled to reimbursement for reasonable travel and other out-of-pocket expenses incurred in connection with attendance at meetings of our board of directors or a committee of the board of directors.Directors are not otherwise currently entitled to receive any remuneration for service as a member of the board of directors or a committee of the board of directors.The board of directors may award special remuneration to any director undertaking any special services on behalf of us other than services ordinarily required of a director.Other thancompensation as an employee, no director received and/or accrued any compensation for his or her services as a director, including committee participation and/or special assignments, and there are no arrangements for compensation to be paid to directors in the future. Delinquent Reports We are required to file periodic reports with the SEC pursuant to Section 12 of the Securities Exchange Act of 1934, as amended.As of the date of this Information Statement, we have not timely filed the following reports: · Form 10-K for each ofthe fiscal years ended June 30, 2009, and June 30, 2010; and · Form 10-Q for each of the three, six and nine month periods ended September 30, 2009, December 31, 2009, and March 31, 2010, respectively. We are in the process of preparing the financial information necessary to complete these reports.We anticipate filing these reports as soon as reasonably possible after the conclusion of such preparation. THE REQUISITE MAJORITY OF STOCKHOLDERS HAS VOTED IN FAVOR OF THE ELECTION OF THESE DIRECTORS.NO PROXY IS REQUIRED OR REQUESTED.VERY SPECIFICALLY, YOU ARE REQUESTED NOT TO SEND US YOUR PROXY.THIS NOTICE IS FOR INFORMATION PURPOSES ONLY CORPORATE ACTION #2:UNWINDING SHARE EXCHANGE AGREEMENT Description of Share Exchange Agreement and the Mutual Rescission and Release Agreement As disclosed in our Report on Form 8-k filed with the SEC on July 2, 2009, we consummated a Share Exchange Agreement (the “Share Exchange Agreement”), with Sportwall International, Inc., a Delaware corporation (“Sportwall”) and certain stockholders of Sportwall on June 26, 2009.Pursuant to the Share Exchange Agreement, we acquired 54% of the issued and outstanding capital of Sportwall in exchange for 11,815,670 shares of our Common Stock (the “Share Exchange”), and all of our then current officers and directors, Harold Hartley and William Willard, resigned from their respective positions with the Company.Prior to their resignations, Messrs. Hartley and Willard, appointed the following individuals to serve as the new executive officers and directors of the Company: Catherine Lamberti – Chairman and Chief Executive Officer Ursula Lamberti – Secretary and Director David Foucar – Chief Financial Officer Janet Caminite – Director Diego Jacobson - Director After the consummation of the Share Exchange, the Company and Sportwall determined, among other things, that certain convertible debt of Sportwall would likely have an adverse effect on the reported earnings of the combined companies, and accordingly, our ability to secure the additional financing necessary to implement our business plan.As a result, the parties determined that it would be in the best interests of the Company and its stockholders to unwind and cancel the Share Exchange in accordance with the terms and conditions of a Mutual Rescission and Release Agreement to be entered into by the parties in substantially the form attached hereto as Exhibit A, which is more fully described below.We intend to enter into the Mutual Rescission and Release Agreement on or after the Effective Date. -5- Pursuant to the Mutual Rescission and Release Agreement, the Company and Sportwall will agree to unwind and cancel the Share Exchange Agreement and the Share Exchange and release each other from all liabilities, whether past, present or future, known or unknown, at law or in equity, of whatever kind or nature whatsoever, which the Company or Sportwall now have, own or hold, or have at any time heretofore had, owned or held, or may at any time hereafter have, own or hold against the other by reason of any fact, matter, cause or thing whatsoever arising from or in connection with the Share Exchange Agreement, the Share Exchange, the operations of the Company or Sportwall on or prior to the effective date of the Mutual Rescission and Release Agreement (the “Rescission Effective Date”), and all matters related thereto. In addition: · All 11,815,670 shares of Common Stock of the Company issued pursuant to the Share Exchange Agreement will be cancelled automatically without further action by the parties; · All 11,815,670 shares of common stock of Sportwall issued pursuant to the Share Exchange Agreement will be cancelled automatically without further action by the parties; · Except as otherwise specifically assumed by Sportwall, we agree to assume the following liabilities and obligations of the Company (whether known or unknown, absolute or contingent, liquidated or unliquidated, due or to become due, accrued or unaccrued, and whether claims with respect thereto are asserted before or after June 26, 2009) (“collectively, “Liabilities”): (i) Liabilities arising, or deemed to have been assumed by us by virtue of common law, statute or regulation, on or prior to June 26, 2009; (ii) Liabilities arising from or otherwise related to the operations of the Company conducted on or prior to June 26, 2009; (iii) Liabilities arising, or deemed to have been assumed by us by virtue of common law, statute or regulation, on or after the Rescission Effective Date; and (iv) Liabilities arising from or otherwise related to the operations of the Company conducted on or after the Rescission Effective Date. · Sportwall agrees to assume any and all liabilities and obligations (whether such liabilities and obligations are known or unknown, absolute or contingent, liquidated or unliquidated, due or to become due, accrued or unaccrued, and whether claims with respect thereto are asserted before or after the Rescission Effective Date): (i) of Sportwall; (ii) of the Company arising, or deemed to been assumed by the Company by virtue of common law, statute or regulation, during the period commencing immediately after June 26, 2009 and expiring immediately prior to the Rescission Effective Date; and (iii) of the Company arising from or otherwise related to operations of the Company occurring during the period commencing immediately after June 26, 2009, and expiring immediately prior to the Rescission Effective Date.Sportwall also agreed to assume two promissory notes in the principal amounts of $40,000 and $165,000, made on February 23, 2010, and October 30, 2009, respectively. · Sportwall agrees to issue to each Sportwall stockholders one share of Sportwall common stock for each share of our Common Stock held by such Sportwall Stockholder which will be cancelled pursuant to the Mutual Rescission and Release Agreement. The parties will be subject to other normal and customary terms and conditions including indemnification and confidentiality obligations. The foregoing is not a complete summary of the terms of the form of the Mutual Rescission and Release Agreement described herein and reference is made to the complete text of the form of the Mutual Rescission and Release Agreement attached hereto as Exhibit A. Vote Required On September 14, 2010, our board of directors approved the Unwinding.Although stockholder approval is not required for the approval of the Unwinding, the board of directors considers it desirable for the stockholders to pass upon the Unwinding. As of the Record Date, there were 21,144,052 shares of our Common Stock issued and outstanding.A majority of our stockholders representing 13,695,585shares, or approximately 64.77%, of our issued and outstanding Common Stock entitled to vote on the Corporate Actions approved the Corporate Actions.In addition, a majority of the disinterested stockholders representing 7,756,313 shares, or approximately 51% of the disinterested stockholders, approved the Corporate Actions.As of the Record Date, disinterested stockholders held 15,204,780 shares of our issued and outstanding Common Stock entitled to vote on the Corporate Actions. THE REQUISITE MAJORITY OF STOCKHOLDERS AND DISINTERESTED STOCKHOLDERS HAVE VOTED IN FAVOR OF THE UNWINDING.NO PROXY IS REQUIRED OR REQUESTED.VERY SPECIFICALLY, YOU ARE REQUESTED NOT TO SEND US YOUR PROXY.THIS NOTICE IS FOR INFORMATION PURPOSES ONLY -6- SECURITIES OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT The following table sets forth certain information regarding beneficial ownership of our Common Stock as of October 1, 2010, by (i) each of the named executive officers listed in the Summary Compensation Table; (ii) each of our directors; (iii) all of our directors and executive officers as a group; and (iv) each person who, to our knowledge, is the beneficial owner of more than 5% of our Common Stock.On such date, we had 21,144,052 shares of Common Stock outstanding. As used in the table below and elsewhere in this form, the term “beneficial ownership” with respect to a security consists of sole or shared voting power, including the power to vote or direct the vote and/or sole or shared investment power, including the power to dispose or direct the disposition, with respect to the security through any contract, arrangement, understanding, relationship, or otherwise, including a right to acquire such power(s) during the 60 days following October 1, 2010.Shares of our Common Stock subject to options that are currently exercisable or exercisable within 60 days of October 1, 2010 are deemed to be outstanding and to be beneficially owned by the person holding the options for the purpose of computing the percentage ownership of that person but are not treated as outstanding for the purpose of computing the percentage ownership of any other person.Unless otherwise indicated below, to our knowledge, the persons and entities named in the table have sole voting and sole investment power with respect to all shares beneficially owned, subject to applicable community property laws. The address of each stockholder below is c/o Xertech Inc., 5776-D Lindero Canyon Road #372, Westlake Village, CA 91362. NameandAddress Number of Shares of Common Stock Beneficially Owned Percent of Common Stock Outstanding Catherine Lamberti(1) 28.09% David Foucar(2) 0 0% Harold Hartley(3) 0 0% Alex Lucas 0 0% All executive officers anddirectors as a group (2) 28.09% Beneficial owners of more than 5% Diego Jacobson 7.86% Total 35.93% (1)Catherine Lamberti was appointed as our Chairman of our board of directors and Chief Executive Officer on June 26, 2009. (2)David Foucar was appointed as Chief Financial Officer on June 26, 2009.He resigned from his position November 18, 2010. (3)Harold Hartley resigned from his positions as President and a member of our board of directors on June 26, 2009. *Less than one percent. TRANSACTIONS WITH RELATED PERSONS, PROMOTERS AND CERTAIN CONTROL PERSONS In addition to the executive and director compensation arrangements discussed below under “Executive Compensation,” the following is a description of transactions since July 1, 2008, to which we have been a participant, in which the amount involved in the transaction exceeds or will exceed the lesser of $120,000 or one percent of the average of our total assets at year end for the last two completed fiscal years, and in which any of our directors, executive officers or beneficial holders of more than 5% of our capital stock, or any immediate family member of, or person sharing the household with, any of these individuals, had or will have a direct or indirect material interest.Although we have not conducted such analysis, the terms of the transactions described below may not be as favorable to us as the terms obtainable from unrelated third parties. -7- During the fiscal year ended June 30, 2009, Catherine Lamberti, our Chief Executive Officer and director, loaned the Company an aggregate of $45,553.00.Together with previous outstanding loans in the amount of $236,752, the aggregate principal amount outstanding at year end was $282,335.The loan is payable on demand.Interest expense for the fiscal year ended June 30, 2009, was $9005. During the fiscal year ended June 30, 2009, David Foucar, our former Chief Financial Officer, loaned the Company an aggregate of $77,387.00. The loan is payable on demand. As of the fiscal year ended June 30, 2009, the Company repaid $26,069. Interest expense for the same period was $11,207. As of June 30, 2010, we owed Catherine Lamberti, our Chief Executive Officer and director, the aggregate amount of $156,247.The loan is payable on demand. As of the fiscal year ended June 30, 2009, the Company repaid $126,088.00.Interest expense for the same period was $9005. During the fiscal year ended June 30, 2010, David Foucar, our former Chief Financial Officer, had an outstanding balance of $40,300.00. The loan is payable on demand. As of the fiscal year ended June 30, 2009, the Company repaid $16018.00. Interest expense for the same period was $9727.60. EXECUTIVE COMPENSATION The table below sets forth all compensation awarded to, earned by, or paid to our Principal Executive Officer during the fiscal years ended June 30, 2010 and June 30, 2009.No other executive officer received more than US$100,000 per annum during this period. Summary Compensation Table NameandPrincipalPosition FiscalYear (2) Salary ($) Bonus Option Awards AllOther Compensation Total ($) Catherine Lamberti, $
